Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fretz et al 2011/0006553 in view of Takahashi
Regarding  claim 1,  Fretz et al disclose  A front bumper assembly for a vehicle, comprising: 
a bumper portion configured to be attached to 
a front of the vehicle;
 a grill guard portion 
extending upwardly from the bumper portion;
 a front wall of the bumper portion or the grill guard portion; 
Fretz et al a camera opening in the front wall; and 
Frets fails to disclose a vehicle camera relocation mount aligned with the camera opening.
However, Takahashi disclose a front wall of the bumper portion.21
a camera opening,44,42 in the front wall vehicle camera relocation mount,40 aligned with the camera opening.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by Fretz et al to include a camera opening in the front wall vehicle as taught by Takahashi in order  to improve the camera mount while improving the operator field of view .

Regarding claim 2, Fretz et al as modified disclose the vehicle camera relocation mount further comprising 
an upright bracket;71 wherein the upright bracket ,71 is spaced from the front wall and configured to receive a mount portion of the vehicle camera therebetween.

Allowable Subject Matter
Claims 12-19 are allowed.
Claims 3-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 -Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art fails Khanna et al teaches a camera mount on the vehicle grill. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/                     Primary Examiner, Art Unit 3612